PER CURIAM.
Defendant appeals the denial of his motion to “correct sentencing error” which he brought before the trial court, pro se. The ruling is affirmed. This Court has previ*133ously considered defendant’s contention that he is entitled to a reduction of sentence due to a legislative change in the governing statute and determined that the change does not apply in defendant’s case. Robbins v. Cook, 734 P.2d 415, 45 Utah Adv.Rep. 12 (1986).
The other issues raised in defendant’s brief were never presented to the trial court, and we decline to consider them for the first time on appeal. State v. Steggell, 660 P.2d 252 (Utah 1983).
Affirmed.